Citation Nr: 9920341	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-44 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC).


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that there was no 
diagnosis of or treatment for any mental disorder.  On the 
Report of Medical History portion of the exit examination 
conducted in July 1972, the veteran reported that he had 
experienced nervousness in the past.  A notation on the 
document shows that the nervousness was not considered 
disabling.

Review of the service personnel records reveals that the 
veteran had overseas service in Korea.  He did not receive 
any awards or decorations indicative of participation in 
combat.  His military occupational specialty (MOS) was cook.  

A mental disorder was not noted on the report of a November 
1977 VA examination.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  On a psychology assessment 
conducted in July 1994, no Axis I diagnosis was made.  It was 
noted on the examination report that the veteran had served 
in Korea and Vietnam.  In April 1998, a diagnosis of 
dysthymic disorder was made.  A psychiatric assessment was 
also conducted in April 1998.  The veteran claimed he was in 
Vietnam for three years, was a sniper and a ranger.  He also 
reported that he was wounded in both knees and evacuated from 
Vietnam.  The impression was major depressive disorder and 
rule out PTSD secondary to family, secondary to military.  On 
a treatment record dated in May 1998, it was noted that the 
veteran reported he had been in Vietnam for three solid 
years.  He was a ranger and lead a platoon with the rank of 
E9.  He also reported that he was a sniper for six months.  

The examiner noted that the veteran had seen combat in 
Vietnam but his accounts of combat did not mesh with his DD 
214.  The pertinent preliminary diagnosis was depression.  A 
psychiatric physical and history was conducted in May 1998.  
The veteran reported that he was a ranger and a sniper in 
Vietnam where he was wounded in the knees.  The pertinent 
diagnosis was depressive disorder, not otherwise specified.  
A separate treatment record dated in May 1998 included a 
diagnosis of late onset dysthymia disorder.  In June 1998, an 
impression of major depressive disorder was made.  The 
examiner reported that he did not observe any symptomatology 
of manic or psychosis behavior in the veteran.  

The report of a September 1992 VA examination is of record.  
There were no complaints of or diagnosis of any mental 
disorder to include PTSD evidenced by the examination report.  


A VA general medical examination was conducted in January 
1996.  There were no complaints of or diagnosis of any mental 
disorders to include PTSD.  

The transcript of a September 1996 M&ROC hearing is of 
record.  No testimony pertaining to the issue on appeal was 
provided.  

A VA PTSD examination was conducted in December 1996.  The 
veteran had a twelve month tour of duty in Korea.  He was a 
cook and kitchen supervisor.  A truck backed over him during 
active duty.  He also was subjected to attacks from other 
soldiers on two occasions.  The Axis I diagnoses were alcohol 
dependence in remission and no other mental disorder 
identified.  It was the opinion of the examiner that it did 
not appear that the veteran had any significant signs of 
PTSD.  

He had some problems with motor vehicle accidents both while 
in service and post-service.  The examiner could not detect 
any problems pertaining to mood instability, avoidance 
behavior or disruptions in social or occupational functioning 
that could be attributed to the veteran's psychological 
condition.  

The transcript of an October 1998 M&ROC hearing has been 
associated with the claims file.  It was the veteran's 
decision at the time of the hearing not to present any 
testimony pertaining to his PTSD claim.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  



An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is not well-grounded.  The 
veteran's claim is lacking a diagnosis of PTSD.  The Board 
notes that an assessment of rule out PTSD was made in April 
1998 on a VA outpatient treatment record.  This was not an 
actual diagnosis of PTSD.  Subsequent clinical records from 
the same facility include diagnoses of major depressive 
disorder, dysthymia and depressive disorder not otherwise 
specified.  The December 1996 VA examination which was 
conducted specifically to determine if the veteran had PTSD 
did not result in a diagnosis of the disorder.  There were no 
actual diagnoses of PTSD included in the claims files.

The veteran alleges that he has PTSD as the result of his 
experiences during active duty.  However, he has presented no 
competent medical evidence to support his allegation of 
having PTSD.  




As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois v. Brown, 6 Vet. App. 136 (1994), the 
veteran's lay opinion is an insufficient basis upon which to 
find this claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for PTSD must be denied as not well 
grounded.  

The only evidence of record which indicates that the veteran 
currently has PTSD as a result of his active duty is the 
veteran's own allegations.  The veteran is a lay person and 
as stated above, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 464 
(Fed.Cir. 1997).

As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to his case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).





The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, in the absence of a well 
grounded claim for service connection for PTSD, VA has no 
duty to assist the veteran in developing his case.




ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

